954 So.2d 96 (2007)
Fred WILKINSON, Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-291.
District Court of Appeal of Florida, Fifth District.
April 20, 2007.
Fred Wilkinson, Carrabelle, pro se.
No Appearance for Appellee.
PER CURIAM.
Fred Wilkinson appeals the denial of his fourth rule 3.800(a) motion to correct illegal sentence.[1] In this successive motion, Wilkinson once again challenges his habitual offender sentences entered in Flagler County case nos. 89-304 and 89-408. The trial court properly denied Wilkinson's motion as successive, and we issued a Spencer[2] show cause order. Wilkinson responded by once again attempting to argue the merits of his underlying motion.
At this point, Wilkinson is abusing the judicial process with his successive attacks on his sentences. In order to conserve judicial resources, we prohibit Fred Wilkinson from filing with this Court any further pro se pleadings concerning Flagler County, Seventh Judicial Circuit Court case nos. 89-304 and 89-408. The *97 Clerk of this Court is directed not to accept any further pro se filings concerning these cases. Any further pleadings regarding these cases will be summarily rejected by the Clerk, unless they are filed by a member in good standing of The Florida Bar. See Isley v. State, 652 So.2d 409, 410 (Fla. 5th DCA 1995) ("Enough is enough.").
AFFIRMED; future pro se filings PROHIBITED.
SAWAYA, LAWSON and EVANDER, JJ., concur.
NOTES
[1]  See Fla. R.Crim. P. 3.800.
[2]  State v. Spencer, 751 So.2d 47 (Fla.1999).